                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DOUGLAS SARCOPSKI and
SHARON SARCOPSKI,

             Plaintiffs,
v.                                                 Civil Action No. 5:17CV41
                                                                     (STAMP)

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
RICHARD B. KASDAN, M.D. and
CENTRE COMMONS MRI, P.C.,

             Defendants.


                      MEMORANDUM OPINION AND ORDER
               AFFIRMING AND ADOPTING MAGISTRATE JUDGE’S
                 ORDER GRANTING PLAINTIFFS’ MOTION FOR
                    LEAVE TO FILE EXPERT DISCLOSURES
                 AND OVERRULING DEFENDANT’S OBJECTIONS

                           I.   Procedural History

     The plaintiffs missed their expert disclosure deadline and

then filed a motion asking the magistrate judge to allow them to

make an expert disclosure out of time.              ECF No. 37.   Magistrate

Judge James E. Seibert entered an order granting the plaintiffs’

motion for leave to file expert disclosures.              ECF No. 90.    The

defendant then filed objections to the magistrate judge’s order.

ECF No. 107.     For the following reasons, the magistrate judge’s

order is affirmed and adopted and the defendant’s objections are

overruled.

                                II.   Background
       Counsel for defendant State Farm Automobile Insurance Company

(“State Farm”) removed this case to this Court on April 3, 2017,

from the Circuit Court of Ohio County, West Virginia.             The case

arises from an automobile accident in which a woman, Misty Merinar,

collided with the vehicle Douglas Sarcopski (“Mr. Sarcopski”) was

driving and in which Sharon Sarcopski (“Mrs. Sarcopski”) was a

passenger.     Plaintiffs Douglas and Sharon Sarcopski were insured

under a first-party automobile insurance policy purchased and

contracted from State Farm.           The plaintiffs allege that the

collision was entirely the fault of Ms. Merinar.            Mr. Sarcopski

made   a   claim    for   Mr.   Merinar’s   liability   policy   limits    of

$50,000.00 and was paid by Ms. Merinar’s first-party liability

carrier, Safeco Insurance Company.           The plaintiffs allege that

State Farm has refused to timely settle Mr. Sarcopski’s claim for

underinsured motor vehicle insurance policy benefits, even though

it was clear to State Farm that they were liable to Mr. Sarcopski

for the injuries, damages, and losses sustained by him in excess of

the liability policy limits paid by Safeco.

       The plaintiffs filed a motion for leave to file expert

disclosures.       ECF No. 37.    In the memorandum in support of that

motion, the plaintiffs argue that their failure to timely disclose

an expert witness was substantially justified or is harmless.             ECF

No. 66 at 1.       The plaintiffs indicate that one of their experts,

Vincent King (“King”), did not accept the first-party bad faith


                                      2
case due to critical missing entries. Id. at 3. Plaintiffs allege

that after King rejected their case, plaintiffs reviewed the claim

file that is comprised of 2756 pages.      Id.   After, the plaintiffs

indicate that they proceeded to enlist a new expert, Jack Lane

(“Lane”), and that he returned their call or message on April 17,

2018.     Id.   Plaintiffs allege that Lane informed the plaintiffs

that he had been ill and retired from doing expert work.      Id.   The

plaintiffs argue that allowing the plaintiffs to name an insurance

expert would not surprise the defendant since its counsel is

experienced and the defendant did not file a motion to exclude the

plaintiffs’ expert.     Id. at 4-5.    Moreover, the plaintiffs argue

that, even if the defendant is surprised by the plaintiffs’

insurance expert, the issue can be cured because: (1) the trial

date does not need to be moved; (2) the Court has discretion to

extend deadlines to supplement expert opinions and reports; and (3)

the issues presented are clear and not complicated.       Id. at 5-8.

Lastly, the plaintiffs argue that the evidence is important to the

administration of justice since the plaintiffs have no other

insurance expert.     Id. at 8.

        The defendant State Farm then filed a memorandum in opposition

to the plaintiffs’ motion for leave to file expert disclosures.

ECF No. 69. In the memorandum, the defendant first argues that the

plaintiffs have not been diligent in complying with the Court’s

scheduling order.     The defendant further argues that there was no


                                   3
reason for the defendant to file a motion to exclude an expert if

an expert was never identified by the plaintiffs.                     Id. at 5.

Moreover, the defendant asserts that the late disclosure of an

expert may complicate the facts and issues of the case.               Id. at 7.

     The magistrate judge set an evidentiary hearing and argument

on the plaintiffs’ motion for leave to file expert disclosures.

ECF No. 61.     That hearing was later rescheduled.               ECF No. 62.

After briefing by the parties, the magistrate judge entered an

order granting the plaintiffs’ motion for leave to file expert

disclosures.    ECF No. 90.

     The defendant filed timely objections to that order (ECF No.

107). In its objections, State Farm first argues that the facts in

Southern   States   are    “entirely       distinguishable,”     in   that   the

plaintiffs here failed to properly disclose any expert or make an

expert witness disclosure in compliance with the scheduling order

(ECF No. 8).    Id. at 4.     Moreover, the defendant argues that the

plaintiffs provided no substantial justification for the delay, and

since they did not timely disclose, State Farm would be unduly

prejudiced at trial. Id. The defendant further contends that even

if the test in Southern States Rack and Fixtures, Inc. v. Sherwin

Williams Co., 318 F.3d 592 (4th Cir. 2003), is applied, the

plaintiffs fail to meet several elements. Id. at 5. The defendant

specifically emphasizes prong 4 of the test, arguing that the

magistrate    judge's     order   incorrectly     found   that   the    parties


                                       4
provided sufficient explanation for the delay.           Id. at 6.      The

defendant alleges that the plaintiffs waited nearly a year after

the scheduling order was entered and after State Farm’s claim file

was   provided    and   approximately   one   month   before   the   expert

disclosure deadline before even contacting their first expert

witness.    Id.     Lastly, the defendant argues that there is a

misunderstanding by the magistrate judge as to what type of expert

the plaintiffs planned to disclose. Id. at 6-7. For the foregoing

reasons, the defendant requests the Court set aside the magistrate

judge’s order (ECF No. 90).      Id. at 7.

                          III.   Applicable Law

      Under Federal Rule of Civil Procedure 72(a), a district court

may refer to a magistrate judge “a pretrial matter not dispositive

of a party’s claim or defense.”          Fed. R. Civ. P. 72(a).        The

parties may file objections to the magistrate judge’s order, and

the magistrate judge’s ruling may be reversed only on a finding

that the order is “clearly erroneous or is contrary to law.”          Fed.

R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1).          “A finding is ‘clearly

erroneous’ when although there is evidence to support it, the

reviewing court on the entire evidence is left with a definite and

firm conviction that a mistake has been committed.”        United States

v. United States Gypsum Co., 333 U.S. 354, 68 S. Ct. 525, 92 L.Ed.

746 (1948). In light of the broad discretion given to a magistrate

judge in the resolution of nondispositive discovery disputes, the


                                    5
court should only overrule a magistrate judge’s determination if

this discretion is abused.     Detection Sys., Inc. v. Pittway Corp.,

96 F.R.D. 152, 154 (W.D. N.Y. 1982); Shoop v. Hott, No. 5:08CV188,

2010 WL 5067567, at *2 (N.D. W. Va. Dec. 6, 2010).

      Federal Rule of Civil Procedure 26(b)(1) permits parties to

“obtain   discovery   regarding    any   nonprivileged        matter   that   is

relevant to any party’s claim or defense and proportional to the

needs of the case.”     Fed. R. Civ. P. 26(b)(1).              In considering

proportionality, courts must consider: (1) “the importance of the

issues at stake in the action;” (2) “the amount in controversy;”

(3) “the parties’ relative access to relevant information;” (4)

“the parties’ resources;” (5) “the importance of the discovery in

resolving the issues;” and (6) “whether the burden or expense of

the   proposed   discovery    outweighs        its   likely    benefit.”      Id.

“Information within this scope of discovery need not be admissible

in evidence to be discoverable.”         Id.     Courts may forbid certain

disclosures or discovery “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1).

                             IV.   Discussion

      The plaintiffs requested leave to file expert disclosures.

ECF No. 37.      Magistrate Judge Seibert granted the plaintiffs’

motion, concluding that the applicable balancing test to determine

whether the plaintiffs’ failure to make their expert disclosures


                                     6
was substantially justified or harmless weighs in the plaintiffs’

favor.   ECF No. 90.

     Applying the balancing test in Southern States, 318 F.3d at

596, the magistrate judge found that: (1) surprise to the defendant

is relatively small; (2) the defendant has the ability to cure the

surprise because the defendant has the opportunity to depose the

expert and stated it has already retained an expert of its own who

will have time to review the plaintiffs’ expert report; (3) there

are several weeks for the defendant to develop its trial strategy;

and (4) plaintiffs stated that they were working diligently to find

an expert and were unable to secure one earlier.            Id. at 2-3.      This

Court finds no clear error in the magistrate judge’s conclusion

and, thus, affirms and adopts the magistrate judge’s order granting

the plaintiffs’ motion for leave to file expert disclosures (ECF

No. 90).

                             V.    Conclusion

     For   the   foregoing   reasons,      the    magistrate     judge’s    order

granting   the   plaintiffs’      motion    for     leave   to    file     expert

disclosures (ECF No. 90) is AFFIRMED and ADOPTED.                 Accordingly,

defendant’s objections to the magistrate judge’s order (ECF No.

107) are OVERRULED.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein.


                                     7
DATED:   December 4, 2018



                        /s/ Frederick P. Stamp, Jr.
                        FREDERICK P. STAMP, JR.
                        UNITED STATES DISTRICT JUDGE




                            8
